EXHIBIT 10.3
June 18, 2009
Merritt Alberti
[Address]
RE: Relocation Expense Allowance
Dear Merritt,
We have mutually agreed to your relocation to Austin, Texas commencing no later
than July 31, 2009.
This letter serves to clarify the agreement and outlines compensation provisions
that Callidus Software, “The Company”, agrees to provide to you in connection
with your relocation. This agreement is not an employment contract nor does it
alter your status as an at-will employee of the Company. You may resign or be
terminated at any time, with or without cause.
The Company will provide you with an initial expense allowance up to a maximum
of $20,000 gross to cover some of the costs associated with the relocation of
you and your family from Scottsdale, Arizona to Austin, Texas. These expenses
may include packing and movement of household goods, transit insurance for
household effects, transportation expenses to new location, temporary living
expenses (lodging and food), and house hunting trip. Please note you are
responsible to contract with a moving company and will be responsible for filing
any and all claims for losses or damage directly with the carrier. Under no
circumstances will Callidus Software assume the responsibility for personal or
property damage incurred while traveling or moving
The expense allowance will be included in your W-2 as ordinary income and is
subject to withholding of applicable income and employment taxes. The company
will advance you a lump sum payment with the July 30, 2009, paycheck. Please
retain your original receipts for your own records in anticipation of your 2009
personal tax reporting, and defer to the IRS regulation on permissible expenses.
In addition, to cover some of your housing expenses in Texas, starting on
July 31, 2009, and payable on the last paycheck of each month, the Company will
provide a housing allowance, not to exceed the net amount of $5,000 per month
for a maximum of 12 months with the last payment ending on June 30, 2010. This
payment will be reported as taxable wages on your W-2 Form. If you lease your
Scottsdale, Arizona home during this 12 month period, the housing allowance will
be reduced by the amount of monthly compensation you receive in conjunction with
the leasing agreement of your Arizona home. If you sell your home in Scottsdale,
Arizona, then the housing allowance will discontinue the month that your home
closes escrow. In the event that you resign your position or your employment at
Callidus Software is terminated for Cause within the 12 months following your
receipt of an expense allowance, you agree to repay any relocation expense
allowance paid by Callidus Software to you or on your behalf. You agree that
your repayment to Callidus of the expense allowance paid to you shall be made no
later than thirty (30) days after your

 



--------------------------------------------------------------------------------



 



termination date. However, should Callidus Software terminate your employment
for any reason other than for cause you will not be obligated to repay any
relocation expenses paid by Callidus Software to you or on your behalf.
As evidence of your acceptance of the terms of the above, please sign below and
return a copy via fax to (408) 975-6634 or return a copy by U.S. mail to:
Callidus Software, Attn: Michele Sasser, Sr. HR Generalist, 160 West, 15th
Floor, Santa Clara Street, San Jose, CA 95113 no later than Friday, June 19,
2009, by 5:00 p.m. PST.
Please let me know if you have any questions. I wish you all the best with your
upcoming move and continued success at Callidus!
Sincerely,
/s/ Cindy Eppard
Cindy Eppard
Sr. Director, Human Resources
Agreed and Accepted: __/s/ Merritt
Alberti                                         Date:
_6/18/2009                    
Merritt Alberti

 